Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 27, 2015.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-15-00700-CR



                IN RE PRINCELLA V. ROSS-STEELS, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS

                         MEMORANDUM OPINION

      On August 19, 2015, relator Princella V. Ross-Steels filed a petition for writ
of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
District Clerk of Harris County to transmit relator’s application for writ of habeas
corpus and other documents to the Court of Criminal Appeals.

      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code.         Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or
county court judge in the court of appeals’ district, and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221 (West
2004). Because the petition for writ of mandamus is not directed to a court, but to
the District Clerk of Harris County, and is not necessary to enforce this court’s
jurisdiction, we have no jurisdiction. See Tex. Gov’t Code Ann. § 22.221(b)(1).

      Accordingly, the petition for writ of mandamus is dismissed for want of
jurisdiction.


                                                  PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2